DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 10, 12, 21-27 and 14, 28-34, and 20 are presented for examination.  This office action is in response to the amendment filed on 5/3/2021.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 1, 10, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moon et al. (Moon) US Patent Application No. 2014/0317346.
As to claim 14, Moon discloses a storage system (Fig. 1), comprising: N storage units (Fig. 3, disks 332, 334, 336, 338, 340, and 342, 6 units), wherein each of the N storage units having a first consecutive storage region (para [0032-0034] disks 332-342 row 3) and a second consecutive storage region (row6 reads on this limitation), where N th disk 338) to a (j+M-1)th/n storage unit (6th disk 342) configured to store a group of second data (disks 338, 340, 342, mirror) in the first consecutive storage (disks 338-342) region of jth storage unit to the (j+M-1)th/n storage unit, wherein j is a positive integer and j (4th unit) equals to i (1st ) plus M (3); and  wherein
(i+M-1)N is defined as (i+M-1) mod N (disks 332, 334, 336); and 
(j+M-1)N is defined as (j+M-1) mod N(disks 338, 340, 342).

As to claim 1, Moon discloses an apparatus (Fig. 1), comprising: a control unit (Fig. 1 Ref. 120); a memory (para [0015] program memory) including computer program code (para [0015] program memory);  N storage units (Fig. 3, disks 332, 334, 336, 338, 340, and 342, 6 units) electrically connected to the control unit, each of the N storage units having a first consecutive storage region (Row 3 para [0032-0034] disks 332-342) and a second consecutive storage region (Row 6 read on this limitation); a transceiving unit (Ref. 124) electrically connected to the control unit, the transceiving unit receiving a group of first data (para [0032-0034] disks 332-336) including M segments (3 segments Disks 332-336, para [0032] “disks 338-342 mirror disks 332-336” read on this limitation) and a group of second data (mirror para [0032-0034] disks 338-342) including M segments (3 segments Disks 338-342, para [0032] “disks 338-342 mirror disks 332-336” 
Storing the group of first data (disks 332-336) in the first consecutive storage region (disks 332-342 row 3) a ith storage unit (1st disk 332) to a (i+M-1)th/n storage unit (3rd disk 336)
Storing the group of second data (mirror, disks 338, 340, 342) in the first consecutive storage region (disks 332-342 row 3) a ith storage unit (4th unit, disk 338) to a (j+M-1)th/n storage unit (6th disk 342)
wherein 
j=i+M (4=1+3 reads on this limitation)
(i+M-1)N is defined as (i+M-1) mod N (disks 332, 334, 336); and 
(j+M-1)N is defined as (j+M-1) mod N (disks 338, 340, 342).
i, j, M, and N are positive integers  (1, 4, 3, and 6 respectively)
N is greater than M  (6 is greater than 3 reads on this limitation)

As to claim 10, Moon disclose the invention as claimed above.  Moon further discloses wherein the first consecutive storage region comprises a series of physically consecutive addresses and the second consecutive storage region comprises a series of physically consecutive addresses (para [0030] Fig. 3).  

As to claim 12, Moon disclose the invention as claimed above.  Moon further discloses wherein the first consecutive storage region comprises a series of logically consecutive addresses (Paras [0002, 0003]) and the second .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Moon) US Patent Application No. 2014/0317346 in view of Roberson US Patent Application No. 2006/0085594.
As to claims 21 and 28, Moon disclose the invention as claimed above.
However Moon does not specifically discloses a (i + M - 1 + k1)th/N storage unit configured to store a first error correction data associated with the group of first data in the second consecutive storage region of the (i +M - 1 + k1)th/N storage unit, wherein k1 is a positive integer, and wherein the (i + M - 1 + k1)N, is not in the range from i to (i + M - 1)N. 
Roberson discloses a (i + M - 1 + k1)th/N storage unit (Fig. 10 AP) configured to store a first error correction data (Parity Fig. 10 AP) associated with the group of first data in the second consecutive storage region of the (i +M - 1 + k1)th/N storage unit, wherein k1 is a positive integer (1 reads on this limitation), and wherein the (i + M - 1 + 1)N (Fig. 10 AP), is not in the range from i to (i + M - 1)N (Fig. 10, A-1, A-2, A-3 and A4) for the purpose of increasing reliability and throughput
One of ordinary skill in the memory art familiar with Moon, and looking at Roberson would have recognized that the memory access performance of Moon would have been enhanced by including a (i + M - 1 + k1)th/N storage unit configured to store a first error correction data associated with the group of first data in the second consecutive storage region of the (i +M - 1 + k1)th/N storage unit, wherein k1 is a positive integer, and wherein the (i + M - 1 + k1)N, is not in the range from i to (i + M - 1)N would have a highly desirable feature in the memory environment of Moon because one of the objective of memory access is increasing access reliability, throughput or speed. Also the ability to increase reliability or throughput provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include a (i + M - 1 + k1)th/N storage unit configured to store a first error correction data associated with the group of first data in the second consecutive storage region of the (i +M - 1 + k1)th/N storage unit, wherein k1 is a positive integer, and wherein the (i + M - 1 + k1)N, is not in the range from i to (i + M - 1)N.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a (i + M - 1 + k1)th/N storage unit configured to store a first error correction data associated with the group of first data in the second consecutive storage region of the (i +M - 1 + k1)th/N storage unit, wherein k1 is a positive integer, and wherein the (i + M - 1 + k1)N, is not in .

Allowable Subject Matter
Claims 22-27 and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Response to Arguments
Applicant's arguments filed on 5/3/21 have been fully considered but they are not persuasive. 
It appears that Moon discloses Moon discloses a storage system (Fig. 1), comprising: N storage units (Fig. 3, disks 332, 334, 336, 338, 340, and 342, 6 units), wherein each of the N storage units having a first consecutive storage region (para [0032-0034] disks 332-342 row 3) and a second consecutive storage region (row6 reads on this limitation), where N is a positive integer (6 units), the N storage units comprising: a ith storage unit (first unit, disk 332) to a (i+M-1)th/n storage unit (disk 336) configured to store a group of first data (disks 332, 334, 336) in the first consecutive storage (disks 332-342) region of ith storage unit to the (i+M-1)th/n storage unit, wherein i and M are positive integers (1 and 3 respectively) and wherein N is greater than M,  a jth storage unit (4th disk 338) to a (j+M-1)th/n storage unit (6th disk 342) configured to store a group of second data (disks 338, 340, 342, mirror) in the first consecutive storage (disks 338-th unit) equals to i (1st ) plus M (3); and  wherein
(i+M-1)N is defined as (i+M-1) mod N (disks 332, 334, 336); and 
(j+M-1)N is defined as (j+M-1) mod N(disks 338, 340, 342).
Therefore broadly written claims are disclosed by the references cited.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the 

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).




/HONG C KIM/Primary Examiner, Art Unit 2138